Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 7, 2016

                                     No. 04-15-00311-CR

                                   Rafael Tellez MENDEZ,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9933
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice - (Recused)
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

      The panel has considered the Appellant’s Motion for En Banc Consideration, and the motion
is DENIED.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court